         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 1 of 22


                                  Measured       Processing    1 Extra     2 Extra     3 Extra
                                  Volume:        Score:        Day:        Days:       Days:
                                  Inbound        Inbound       Inbound     Inbound     Inbound
Date         District             Ballots        Ballots       Ballots     Ballots     Ballots
 11/4/2020   ALABAMA                       150        83.33%      87.33%      96.00%      98.00%
 11/4/2020   ALASKA                        553        83.36%      84.45%      86.80%      86.80%
 11/4/2020   ALBANY                       1021        96.47%      97.16%      98.33%      98.33%
 11/4/2020   APPALACHIAN                    21        66.67%      66.67%      71.43%      76.19%
 11/4/2020   ARIZONA                       459        84.97%      92.81%      94.99%      95.64%
 11/4/2020   ARKANSAS                       51        80.39%      82.35%      96.08%      96.08%
 11/4/2020   ATLANTA                       312        65.06%      80.13%      82.37%      86.22%
 11/4/2020   BALTIMORE                    2110        95.55%      95.55%      97.96%      98.44%
 11/4/2020   BAY-VALLEY                  15375        99.62%      99.68%      99.81%      99.82%
 11/4/2020   CAPITAL                      1055        94.41%      95.83%      99.34%      99.62%
 11/4/2020   CARIBBEAN                      57        89.47%      92.98%      96.49%      96.49%
 11/4/2020   CENTRAL ILLINOIS             4904        96.43%      96.96%      98.59%      98.82%

 11/4/2020 CENTRAL PENNSYLVANIA          1304        86.50%      87.42%      95.86%      97.70%
 11/4/2020 CENTRAL PLAINS                 269        94.05%      95.91%      98.88%      99.63%
 11/4/2020 CHICAGO                       3471         0.06%       0.06%       0.12%       0.12%

 11/4/2020 COLORADO/WYOMING               381        58.53%      63.78%      85.56%      87.66%

 11/4/2020   CONNECTICUT VALLEY           286        95.80%      96.85%      98.60%      98.60%
 11/4/2020   DAKOTAS                      134        61.94%      70.15%      79.10%      85.07%
 11/4/2020   DALLAS                       313        84.03%      91.05%      95.85%      96.17%
 11/4/2020   DETROIT                      140        73.57%      80.00%      93.57%      93.57%
 11/4/2020   FT WORTH                      27        81.48%     100.00%     100.00%     100.00%
 11/4/2020   GATEWAY                      217        77.42%      87.10%      91.71%      94.47%
 11/4/2020   GREATER BOSTON              1500        91.93%      93.07%      98.27%      98.80%
 11/4/2020   GREATER INDIANA               59        76.27%      88.14%      94.92%      94.92%

 11/4/2020 GREATER MICHIGAN                75        74.67%      85.33%      94.67%      94.67%

 11/4/2020   GREATER S CAROLINA           317        64.98%      74.76%      90.85%      97.16%
 11/4/2020   GREENSBORO                  1974        89.21%      90.93%      96.61%      97.97%
 11/4/2020   GULF ATLANTIC                362        73.48%      79.01%      91.71%      93.09%
 11/4/2020   HAWKEYE                      213        92.49%      93.90%      96.71%      96.71%
 11/4/2020   HONOLULU                     132        82.58%      96.21%      97.73%      97.73%
 11/4/2020   HOUSTON                      150        80.67%      88.00%      92.00%      95.33%
 11/4/2020   KENTUCKIANA                  101        64.36%      65.35%      83.17%      87.13%
 11/4/2020   LAKELAND                      79        64.56%      68.35%      82.28%      82.28%
 11/4/2020   LONG ISLAND                 2221        98.65%      98.87%      99.01%      99.05%
 11/4/2020   LOS ANGELES                 9835        99.33%      99.43%      99.60%      99.64%
 11/4/2020   LOUISIANA                    127        85.04%      91.34%      96.06%     100.00%
 11/4/2020   MID-AMERICA                  200        74.50%      84.50%      94.50%      96.50%
 11/4/2020   MID-CAROLINAS                729        89.57%      93.28%      94.79%      95.34%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 2 of 22


                                    Measured       Processing    1 Extra     2 Extra     3 Extra
                                    Volume:        Score:        Day:        Days:       Days:
                                    Inbound        Inbound       Inbound     Inbound     Inbound
Date       District                 Ballots        Ballots       Ballots     Ballots     Ballots
 11/4/2020 MISSISSIPPI                       113        83.19%      91.15%      96.46%      98.23%
 11/4/2020 NEVADA SIERRA                    4440        99.37%      99.59%      99.82%      99.86%
 11/4/2020 NEW YORK                         5547        96.50%      97.40%      99.42%      99.51%
           NORTHERN NEW
 11/4/2020 ENGLAND                           77        87.01%      87.01%      94.81%      96.10%

 11/4/2020 NORTHERN NEW JERSEY             1862        97.48%      97.85%      98.50%      98.60%
 11/4/2020 NORTHERN OHIO                   1050        95.90%      96.57%      98.10%      98.19%

 11/4/2020   NORTHERN VIRGINIA             1953        95.70%      96.16%      96.88%      97.03%
 11/4/2020   NORTHLAND                       98        86.73%      91.84%      95.92%      96.94%
 11/4/2020   OHIO VALLEY                   1129        91.85%      93.80%      98.58%      99.11%
 11/4/2020   OKLAHOMA                       110        76.36%      80.91%      97.27%      99.09%

 11/4/2020   PHILADELPHIA METROPO           567        79.54%      80.60%      91.53%      95.41%
 11/4/2020   PORTLAND                      1443        96.53%      98.27%      99.45%      99.58%
 11/4/2020   RICHMOND                      1283        91.58%      93.30%      97.19%      97.35%
 11/4/2020   RIO GRANDE                     321        88.47%      91.90%      98.13%      98.44%
 11/4/2020   SACRAMENTO                   12651        97.77%      97.85%      98.22%      98.24%
 11/4/2020   SALT LAKE CITY                1910        98.53%      98.74%      99.53%      99.63%
 11/4/2020   SAN DIEGO                    22904        99.74%      99.84%      99.89%      99.93%
 11/4/2020   SAN FRANCISCO                 4817        98.21%      98.88%      99.13%      99.17%
 11/4/2020   SANTA ANA                    14998        99.55%      99.58%      99.65%      99.66%
 11/4/2020   SEATTLE                      13819        99.41%      99.66%      99.80%      99.83%
 11/4/2020   SIERRA COASTAL                1463        84.42%      85.30%      87.22%      87.22%
 11/4/2020   SOUTH FLORIDA                  240        68.75%      83.33%      95.42%      95.83%
 11/4/2020   SOUTH JERSEY                  1036        87.93%      88.61%      91.99%      94.02%
 11/4/2020   SUNCOAST                       380        62.63%      73.42%      88.16%      95.00%
 11/4/2020   TENNESSEE                      189        78.31%      86.77%      96.30%      96.83%
 11/4/2020   TRIBORO                        124         0.00%       0.00%       0.00%       0.00%
 11/4/2020   WESTCHESTER                    500        97.80%      97.80%      98.00%      98.00%

 11/4/2020 WESTERN NEW YORK                 434        93.55%      94.70%      97.47%      97.70%

 11/4/2020   WESTERN PENNSYLVANIA           793        79.45%      83.98%      97.10%      98.36%
 11/5/2020   ALABAMA                        125        83.20%      83.20%      86.40%      94.40%
 11/5/2020   ALASKA                          81        77.78%      77.78%      77.78%      77.78%
 11/5/2020   ALBANY                         552        96.01%      98.91%      98.91%      99.82%
 11/5/2020   APPALACHIAN                     14        57.14%      57.14%      57.14%      57.14%
 11/5/2020   ARIZONA                        617        94.49%      94.49%      95.79%      97.08%
 11/5/2020   ARKANSAS                        43        76.74%      76.74%      79.07%      81.40%
 11/5/2020   ATLANTA                        257        73.93%      74.32%      82.88%      85.99%
 11/5/2020   BALTIMORE                      562        73.84%      92.17%      95.91%      97.86%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 3 of 22


                                  Measured       Processing    1 Extra     2 Extra     3 Extra
                                  Volume:        Score:        Day:        Days:       Days:
                                  Inbound        Inbound       Inbound     Inbound     Inbound
Date         District             Ballots        Ballots       Ballots     Ballots     Ballots
 11/5/2020   BAY-VALLEY                   2263        98.67%      98.81%      98.85%      98.85%
 11/5/2020   CAPITAL                       338        83.14%      93.79%      96.75%      98.52%
 11/5/2020   CARIBBEAN                      20        80.00%      80.00%      90.00%      90.00%
 11/5/2020   CENTRAL ILLINOIS             2547        96.66%      97.25%      97.76%      98.70%

 11/5/2020 CENTRAL PENNSYLVANIA           572        52.10%      68.53%      71.33%      86.01%
 11/5/2020 CENTRAL PLAINS                 117        67.52%      76.07%      79.49%      96.58%
 11/5/2020 CHICAGO                        971         0.41%       0.41%       0.51%       0.72%

 11/5/2020 COLORADO/WYOMING               381        61.42%      62.99%      72.97%      82.94%

 11/5/2020   CONNECTICUT VALLEY           190        89.47%      89.47%      91.58%      95.79%
 11/5/2020   DAKOTAS                      130        80.00%      85.38%      90.00%      93.85%
 11/5/2020   DALLAS                       234        85.47%      85.47%      95.73%      97.86%
 11/5/2020   DETROIT                      101        74.26%      83.17%      88.12%      92.08%
 11/5/2020   FT WORTH                      30        53.33%      53.33%      80.00%      83.33%
 11/5/2020   GATEWAY                      155        70.97%      71.61%      89.03%      92.90%
 11/5/2020   GREATER BOSTON               659        93.17%      96.21%      96.66%      97.72%
 11/5/2020   GREATER INDIANA               66        74.24%      75.76%      90.91%      96.97%

 11/5/2020 GREATER MICHIGAN                93        91.40%      91.40%      92.47%      95.70%

 11/5/2020 GREATER S CAROLINA             162        71.60%      72.84%      77.16%      90.12%
 11/5/2020 GREENSBORO                     469        69.72%      73.77%      75.27%      90.41%
 11/5/2020 GULF ATLANTIC                  209        79.43%      79.90%      85.17%      92.82%
 11/5/2020 HAWKEYE                        133        84.21%      87.97%      90.98%      93.98%
 11/5/2020 HONOLULU                       206        94.17%      97.09%      97.09%      97.57%
 11/5/2020 HOUSTON                         63        76.19%      76.19%      79.37%      87.30%
 11/5/2020 KENTUCKIANA                     64        59.38%      60.94%      62.50%      90.63%
 11/5/2020 LAKELAND                        53        71.70%      77.36%      81.13%      90.57%
 11/5/2020 LONG ISLAND                    360        90.00%      93.61%      94.17%      95.56%
 11/5/2020 LOS ANGELES                   1241        96.78%      96.78%      97.74%      98.07%
 11/5/2020 LOUISIANA                      115        83.48%      85.22%      91.30%      96.52%
 11/5/2020 MID-AMERICA                    149        72.48%      83.22%      93.96%      98.66%
 11/5/2020 MID-CAROLINAS                  281        70.11%      77.22%      77.22%      94.66%
 11/5/2020 MISSISSIPPI                     59        81.36%      81.36%      84.75%      86.44%
 11/5/2020 NEVADA SIERRA                  638        97.65%      98.43%      98.75%      99.53%
 11/5/2020 NEW YORK                      1442        96.19%      97.78%      98.34%      99.10%
           NORTHERN NEW
 11/5/2020 ENGLAND                         32        81.25%      90.63%      90.63%      96.88%

 11/5/2020 NORTHERN NEW JERSEY           1426        95.02%      97.19%      97.27%      98.88%
 11/5/2020 NORTHERN OHIO                  339        91.15%      94.40%      95.28%      96.76%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 4 of 22


                                    Measured     Processing   1 Extra    2 Extra    3 Extra
                                    Volume:      Score:       Day:       Days:      Days:
                                    Inbound      Inbound      Inbound    Inbound    Inbound
Date         District               Ballots      Ballots      Ballots    Ballots    Ballots

 11/5/2020   NORTHERN VIRGINIA             275       82.55%     89.09%     89.09%     89.82%
 11/5/2020   NORTHLAND                      81       92.59%     92.59%     93.83%     95.06%
 11/5/2020   OHIO VALLEY                   600       83.17%     89.33%     98.17%     99.17%
 11/5/2020   OKLAHOMA                       81       65.43%     65.43%     66.67%     98.77%

 11/5/2020   PHILADELPHIA METROPO          227       50.22%     62.11%     65.20%     85.46%
 11/5/2020   PORTLAND                      754       91.11%     91.51%     98.01%     98.94%
 11/5/2020   RICHMOND                      504       90.08%     91.47%     93.25%     95.83%
 11/5/2020   RIO GRANDE                    147       87.07%     87.07%     87.76%     97.28%
 11/5/2020   SACRAMENTO                   2438       97.74%     98.24%     98.52%     98.77%
 11/5/2020   SALT LAKE CITY               1109       99.01%     99.01%     99.01%     99.64%
 11/5/2020   SAN DIEGO                    3650       98.77%     98.85%     99.34%     99.62%
 11/5/2020   SAN FRANCISCO                 895       97.54%     97.88%     98.55%     98.88%
 11/5/2020   SANTA ANA                    1596       87.09%     87.28%     87.91%     88.03%
 11/5/2020   SEATTLE                      2178       97.38%     97.57%     98.30%     98.53%
 11/5/2020   SIERRA COASTAL               1637       98.41%     98.59%     98.84%     99.08%
 11/5/2020   SOUTH FLORIDA                 178       88.76%     88.76%     88.76%     92.13%
 11/5/2020   SOUTH JERSEY                  434       73.04%     80.65%     82.72%     92.86%
 11/5/2020   SUNCOAST                      391       82.61%     82.61%     90.03%     95.65%
 11/5/2020   TENNESSEE                     198       83.33%     83.33%     87.88%     93.43%
 11/5/2020   TRIBORO                        10        0.00%      0.00%      0.00%      0.00%
 11/5/2020   WESTCHESTER                   170       92.94%     95.88%     95.88%     95.88%

 11/5/2020 WESTERN NEW YORK                178       84.83%     85.39%     93.82%     96.07%

 11/5/2020   WESTERN PENNSYLVANIA          326       73.62%     85.89%     89.88%     97.24%
 11/6/2020   ALABAMA                        81       58.02%     87.65%     88.89%     95.06%
 11/6/2020   ALASKA                         29       68.97%     68.97%     72.41%     75.86%
 11/6/2020   ALBANY                        183       91.26%     96.72%     96.72%     97.81%
 11/6/2020   APPALACHIAN                    16       37.50%     37.50%     37.50%     37.50%
 11/6/2020   ARIZONA                       200       85.00%     93.00%     93.00%     93.00%
 11/6/2020   ARKANSAS                       10       50.00%     60.00%     60.00%     60.00%
 11/6/2020   ATLANTA                       185       70.81%     85.95%     85.95%     85.95%
 11/6/2020   BALTIMORE                     184       39.67%     66.30%     85.87%     86.96%
 11/6/2020   BAY-VALLEY                    368       88.59%     96.20%     96.47%     97.28%
 11/6/2020   CAPITAL                       118       60.17%     87.29%     89.83%     94.92%
 11/6/2020   CARIBBEAN                       2        0.00%      0.00%      0.00%      0.00%
 11/6/2020   CENTRAL ILLINOIS              748       82.09%     95.72%     96.66%     97.06%

 11/6/2020 CENTRAL PENNSYLVANIA            322       45.65%     74.84%     88.82%     89.44%
 11/6/2020 CENTRAL PLAINS                   59       57.63%     69.49%     71.19%     74.58%
 11/6/2020 CHICAGO                         369        0.00%      0.00%      0.00%      0.00%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 5 of 22


                                  Measured        Processing   1 Extra    2 Extra    3 Extra
                                  Volume:         Score:       Day:       Days:      Days:
                                  Inbound         Inbound      Inbound    Inbound    Inbound
Date         District             Ballots         Ballots      Ballots    Ballots    Ballots

 11/6/2020 COLORADO/WYOMING              311          45.34%     84.57%     84.89%     86.17%

 11/6/2020   CONNECTICUT VALLEY           63          53.97%     61.90%     93.65%     93.65%
 11/6/2020   DAKOTAS                      73          69.86%     78.08%     78.08%     79.45%
 11/6/2020   DALLAS                       82          63.41%     73.17%     74.39%     86.59%
 11/6/2020   DETROIT                     106          60.38%     93.40%     93.40%     93.40%
 11/6/2020   FT WORTH                     13          53.85%     69.23%     69.23%     76.92%
 11/6/2020   GATEWAY                      91          53.85%     79.12%     79.12%     83.52%
 11/6/2020   GREATER BOSTON              199          87.44%     95.48%     95.48%     95.48%
 11/6/2020   GREATER INDIANA              29          82.76%     89.66%     89.66%     89.66%

 11/6/2020 GREATER MICHIGAN                  58       63.79%     81.03%     81.03%     81.03%

 11/6/2020 GREATER S CAROLINA             87          60.92%     79.31%     79.31%     82.76%
 11/6/2020 GREENSBORO                    206          50.00%     83.98%     88.83%     88.83%
 11/6/2020 GULF ATLANTIC                 100          73.00%     92.00%     92.00%     95.00%
 11/6/2020 HAWKEYE                        58          72.41%     87.93%     87.93%     87.93%
 11/6/2020 HONOLULU                       69          72.46%     72.46%     81.16%     82.61%
 11/6/2020 HOUSTON                        21          57.14%     80.95%     80.95%     95.24%
 11/6/2020 KENTUCKIANA                    33          72.73%     90.91%     90.91%     90.91%
 11/6/2020 LAKELAND                       38          65.79%     84.21%     84.21%     86.84%
 11/6/2020 LONG ISLAND                   102          70.59%     86.27%     89.22%     91.18%
 11/6/2020 LOS ANGELES                   299          86.29%     91.30%     91.30%     93.31%
 11/6/2020 LOUISIANA                      84          78.57%     90.48%     90.48%     94.05%
 11/6/2020 MID-AMERICA                   102          39.22%     90.20%     91.18%     93.14%
 11/6/2020 MID-CAROLINAS                 113          56.64%     84.96%     85.84%     88.50%
 11/6/2020 MISSISSIPPI                    35          80.00%     91.43%     91.43%     97.14%
 11/6/2020 NEVADA SIERRA                 175          90.29%     96.00%     96.57%     97.71%
 11/6/2020 NEW YORK                      379          83.64%     89.45%     91.03%     95.78%
           NORTHERN NEW
 11/6/2020 ENGLAND                           21       61.90%     85.71%     90.48%     90.48%

 11/6/2020 NORTHERN NEW JERSEY           283          85.16%     94.35%     94.70%     95.76%
 11/6/2020 NORTHERN OHIO                 168          67.26%     94.64%     94.64%     95.24%

 11/6/2020   NORTHERN VIRGINIA            77          62.34%     79.22%     84.42%     84.42%
 11/6/2020   NORTHLAND                    47          70.21%     95.74%     95.74%     95.74%
 11/6/2020   OHIO VALLEY                 296          50.34%     91.22%     95.95%     96.28%
 11/6/2020   OKLAHOMA                     53          71.70%     86.79%     86.79%     86.79%

 11/6/2020 PHILADELPHIA METROPO          202          65.84%     77.23%     79.70%     80.20%
 11/6/2020 PORTLAND                      399          76.69%     82.71%     96.24%     97.49%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 6 of 22


                                    Measured      Processing    1 Extra      2 Extra      3 Extra
                                    Volume:       Score:        Day:         Days:        Days:
                                    Inbound       Inbound       Inbound      Inbound      Inbound
Date         District               Ballots       Ballots       Ballots      Ballots      Ballots
 11/6/2020   RICHMOND                       220        81.82%      92.73%       94.55%       94.55%
 11/6/2020   RIO GRANDE                      50        78.00%      92.00%       92.00%       94.00%
 11/6/2020   SACRAMENTO                     371        88.95%      96.50%       96.50%       96.77%
 11/6/2020   SALT LAKE CITY                 182        81.32%      96.15%       96.15%       96.15%
 11/6/2020   SAN DIEGO                      683        79.21%      97.95%       97.95%       98.39%
 11/6/2020   SAN FRANCISCO                  162        92.59%      95.68%       96.30%       96.91%
 11/6/2020   SANTA ANA                      307        95.11%      98.05%       98.70%       99.02%
 11/6/2020   SEATTLE                        438        86.99%      91.55%       91.78%       92.69%
 11/6/2020   SIERRA COASTAL                 367        88.56%      94.28%       94.28%       94.82%
 11/6/2020   SOUTH FLORIDA                   96        65.63%      96.88%       96.88%       96.88%
 11/6/2020   SOUTH JERSEY                   184        72.28%      82.61%       86.41%       88.04%
 11/6/2020   SUNCOAST                       163        80.98%      92.64%       92.64%       94.48%
 11/6/2020   TENNESSEE                      103        76.70%      90.29%       90.29%       90.29%
 11/6/2020   TRIBORO                         14         7.14%        7.14%        7.14%        7.14%
 11/6/2020   WESTCHESTER                     63        66.67%      84.13%       85.71%       85.71%

 11/6/2020 WESTERN NEW YORK                 36        66.67%       80.56%       80.56%       97.22%

 11/6/2020   WESTERN PENNSYLVANIA          110        56.36%      71.82%       88.18%       94.55%
 11/7/2020   ALABAMA                        37        35.14%      89.19%       97.30%       97.30%
 11/7/2020   ALASKA                         28        64.29%      67.86%       67.86%       67.86%
 11/7/2020   ALBANY                         56        83.93%      87.50%       89.29%       89.29%
 11/7/2020   APPALACHIAN                     1       100.00%     100.00%      100.00%      100.00%
 11/7/2020   ARIZONA                       230        87.39%      90.87%       93.91%       94.35%
 11/7/2020   ARKANSAS                       13        30.77%      53.85%       53.85%       53.85%
 11/7/2020   ATLANTA                       104        43.27%      82.69%       83.65%       83.65%
 11/7/2020   BALTIMORE                      94        60.64%      74.47%       90.43%       94.68%
 11/7/2020   BAY-VALLEY                     97        74.23%      83.51%       93.81%       95.88%
 11/7/2020   CAPITAL                        65        60.00%      67.69%       86.15%       89.23%
 11/7/2020   CARIBBEAN                       5        20.00%      40.00%       80.00%       80.00%
 11/7/2020   CENTRAL ILLINOIS              188        48.94%      74.47%       87.23%       87.77%

 11/7/2020 CENTRAL PENNSYLVANIA            158        20.25%       29.11%       38.61%       38.61%
 11/7/2020 CENTRAL PLAINS                   25        48.00%       68.00%       80.00%       80.00%
 11/7/2020 CHICAGO                          55         0.00%        0.00%        0.00%        0.00%

 11/7/2020 COLORADO/WYOMING                226        30.09%       63.72%       80.09%       80.53%

 11/7/2020   CONNECTICUT VALLEY             20        75.00%       90.00%       95.00%       95.00%
 11/7/2020   DAKOTAS                        38        44.74%       52.63%       63.16%       63.16%
 11/7/2020   DALLAS                         58        70.69%       75.86%       81.03%       81.03%
 11/7/2020   DETROIT                        41        51.22%       68.29%       82.93%       82.93%
 11/7/2020   FT WORTH                        9        33.33%       66.67%       66.67%       66.67%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 7 of 22


                                    Measured      Processing    1 Extra     2 Extra     3 Extra
                                    Volume:       Score:        Day:        Days:       Days:
                                    Inbound       Inbound       Inbound     Inbound     Inbound
Date         District               Ballots       Ballots       Ballots     Ballots     Ballots
 11/7/2020   GATEWAY                           56      44.64%      78.57%      85.71%      85.71%
 11/7/2020   GREATER BOSTON                    72      73.61%      86.11%      87.50%      87.50%
 11/7/2020   GREATER INDIANA                   14      42.86%      78.57%      78.57%      78.57%

 11/7/2020 GREATER MICHIGAN                    32     21.88%      71.88%      78.13%      78.13%

 11/7/2020 GREATER S CAROLINA               62        70.97%      80.65%      90.32%      90.32%
 11/7/2020 GREENSBORO                      103        35.92%      56.31%      86.41%      87.38%
 11/7/2020 GULF ATLANTIC                    48        62.50%      89.58%      93.75%      93.75%
 11/7/2020 HAWKEYE                          26        50.00%      84.62%      96.15%      96.15%
 11/7/2020 HONOLULU                         17        70.59%      70.59%      70.59%      76.47%
 11/7/2020 HOUSTON                          23        56.52%      78.26%      91.30%      91.30%
 11/7/2020 KENTUCKIANA                       8        25.00%      50.00%      50.00%      50.00%
 11/7/2020 LAKELAND                         36         8.33%      33.33%      72.22%      72.22%
 11/7/2020 LONG ISLAND                      26        38.46%      53.85%      76.92%      76.92%
 11/7/2020 LOS ANGELES                     109        88.07%      93.58%      94.50%      94.50%
 11/7/2020 LOUISIANA                        33        57.58%      78.79%      93.94%      93.94%
 11/7/2020 MID-AMERICA                      48        35.42%      62.50%      93.75%      93.75%
 11/7/2020 MID-CAROLINAS                    64        37.50%      82.81%      92.19%      92.19%
 11/7/2020 MISSISSIPPI                      15        46.67%      60.00%      80.00%      80.00%
 11/7/2020 NEVADA SIERRA                    66        78.79%      86.36%      92.42%      92.42%
 11/7/2020 NEW YORK                        150        88.67%      91.33%      92.67%      93.33%
           NORTHERN NEW
 11/7/2020 ENGLAND                              7     42.86%      71.43%      85.71%      85.71%

 11/7/2020 NORTHERN NEW JERSEY                 70     78.57%      84.29%      85.71%      85.71%
 11/7/2020 NORTHERN OHIO                       62     59.68%      87.10%      88.71%      88.71%

 11/7/2020   NORTHERN VIRGINIA                 28     57.14%      71.43%      82.14%      85.71%
 11/7/2020   NORTHLAND                         24     50.00%      66.67%      66.67%      66.67%
 11/7/2020   OHIO VALLEY                       67     47.76%      70.15%      88.06%      88.06%
 11/7/2020   OKLAHOMA                          17     52.94%      76.47%      94.12%      94.12%

 11/7/2020   PHILADELPHIA METROPO           41        24.39%      46.34%      51.22%      53.66%
 11/7/2020   PORTLAND                      213        59.15%      80.75%      83.10%      84.51%
 11/7/2020   RICHMOND                       61        70.49%      83.61%      91.80%      95.08%
 11/7/2020   RIO GRANDE                     20        45.00%      75.00%      85.00%      85.00%
 11/7/2020   SACRAMENTO                    149        85.23%      86.58%      90.60%      91.95%
 11/7/2020   SALT LAKE CITY                141        36.88%      54.61%      61.70%      62.41%
 11/7/2020   SAN DIEGO                     183        64.48%      84.70%      95.08%      95.63%
 11/7/2020   SAN FRANCISCO                  46        76.09%      80.43%      91.30%      91.30%
 11/7/2020   SANTA ANA                      85        90.59%      92.94%      97.65%      97.65%
 11/7/2020   SEATTLE                       172        73.84%      85.47%      90.12%      90.70%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 8 of 22


                                    Measured        Processing    1 Extra     2 Extra     3 Extra
                                    Volume:         Score:        Day:        Days:       Days:
                                    Inbound         Inbound       Inbound     Inbound     Inbound
Date         District               Ballots         Ballots       Ballots     Ballots     Ballots
 11/7/2020   SIERRA COASTAL                    81        77.78%      85.19%      86.42%      86.42%
 11/7/2020   SOUTH FLORIDA                     49        38.78%      69.39%      93.88%      93.88%
 11/7/2020   SOUTH JERSEY                      58        55.17%      62.07%      81.03%      84.48%
 11/7/2020   SUNCOAST                          87        48.28%      54.02%      55.17%      55.17%
 11/7/2020   TENNESSEE                         44        68.18%      84.09%      86.36%      86.36%
 11/7/2020   TRIBORO                           18        16.67%      16.67%      16.67%      16.67%
 11/7/2020   WESTCHESTER                       22        86.36%      90.91%      90.91%      90.91%

 11/7/2020 WESTERN NEW YORK                    22       86.36%      90.91%      90.91%      90.91%

 11/7/2020   WESTERN PENNSYLVANIA           38          57.89%      65.79%      78.95%      78.95%
 11/9/2020   ALABAMA                        30          40.00%      50.00%      76.67%      83.33%
 11/9/2020   ALASKA                         24          54.17%      58.33%      62.50%      62.50%
 11/9/2020   ALBANY                         54          83.33%      85.19%      90.74%      94.44%
 11/9/2020   APPALACHIAN                     6           0.00%       0.00%       0.00%       0.00%
 11/9/2020   ARIZONA                       110          77.27%      85.45%      92.73%      95.45%
 11/9/2020   ARKANSAS                        3         100.00%     100.00%     100.00%     100.00%
 11/9/2020   ATLANTA                        88          53.41%      64.77%      77.27%      79.55%
 11/9/2020   BALTIMORE                      74          52.70%      60.81%      72.97%      78.38%
 11/9/2020   BAY-VALLEY                     73          71.23%      76.71%      86.30%      90.41%
 11/9/2020   CAPITAL                       100          85.00%      87.00%      88.00%      88.00%
 11/9/2020   CARIBBEAN                       4          50.00%     100.00%     100.00%     100.00%
 11/9/2020   CENTRAL ILLINOIS              199          37.19%      61.81%      76.88%      89.45%

 11/9/2020 CENTRAL PENNSYLVANIA            106          22.64%      33.96%      44.34%      50.94%
 11/9/2020 CENTRAL PLAINS                   25          48.00%      68.00%      84.00%      84.00%
 11/9/2020 CHICAGO                          37           2.70%       2.70%       2.70%       2.70%

 11/9/2020 COLORADO/WYOMING                296          20.61%      56.42%      73.99%      82.43%

 11/9/2020   CONNECTICUT VALLEY                31       87.10%      87.10%      87.10%      90.32%
 11/9/2020   DAKOTAS                           28       57.14%      67.86%      82.14%      85.71%
 11/9/2020   DALLAS                            41       63.41%      75.61%      85.37%      92.68%
 11/9/2020   DETROIT                           30       56.67%      63.33%      70.00%      73.33%
 11/9/2020   FT WORTH                           4        0.00%      25.00%      25.00%      25.00%
 11/9/2020   GATEWAY                           29       20.69%      41.38%      51.72%      58.62%
 11/9/2020   GREATER BOSTON                    56       46.43%      62.50%      80.36%      80.36%
 11/9/2020   GREATER INDIANA                   12       41.67%      50.00%      66.67%      66.67%

 11/9/2020 GREATER MICHIGAN                    13       46.15%      61.54%      61.54%      61.54%

 11/9/2020 GREATER S CAROLINA                  39       33.33%      51.28%      56.41%      56.41%
 11/9/2020 GREENSBORO                          91       28.57%      59.34%      72.53%      93.41%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 9 of 22


                                    Measured        Processing    1 Extra     2 Extra     3 Extra
                                    Volume:         Score:        Day:        Days:       Days:
                                    Inbound         Inbound       Inbound     Inbound     Inbound
Date       District                 Ballots         Ballots       Ballots     Ballots     Ballots
 11/9/2020 GULF ATLANTIC                    53           49.06%      56.60%      69.81%      77.36%
 11/9/2020 HAWKEYE                          14           64.29%      71.43%      71.43%      85.71%
 11/9/2020 HONOLULU                         32           84.38%      87.50%      87.50%      87.50%
 11/9/2020 HOUSTON                          18           61.11%      66.67%      72.22%      72.22%
 11/9/2020 KENTUCKIANA                      14           35.71%      57.14%      78.57%      78.57%
 11/9/2020 LAKELAND                         12           25.00%      58.33%      75.00%      91.67%
 11/9/2020 LONG ISLAND                      17           47.06%      52.94%      58.82%      64.71%
 11/9/2020 LOS ANGELES                      55           72.73%      78.18%      83.64%      87.27%
 11/9/2020 LOUISIANA                        22           63.64%      81.82%      86.36%      86.36%
 11/9/2020 MID-AMERICA                      38           44.74%      50.00%      86.84%      94.74%
 11/9/2020 MID-CAROLINAS                    48           50.00%      75.00%      81.25%      89.58%
 11/9/2020 MISSISSIPPI                      12           16.67%      41.67%      58.33%     100.00%
 11/9/2020 NEVADA SIERRA                    45           80.00%      86.67%      91.11%      95.56%
 11/9/2020 NEW YORK                        154           75.97%      82.47%      85.06%      87.01%
           NORTHERN NEW
 11/9/2020 ENGLAND                              5       60.00%      60.00%      60.00%      60.00%

 11/9/2020 NORTHERN NEW JERSEY                 79       72.15%      75.95%      83.54%      84.81%
 11/9/2020 NORTHERN OHIO                       44       50.00%      61.36%      79.55%      86.36%

 11/9/2020   NORTHERN VIRGINIA                 25       60.00%      64.00%      64.00%      72.00%
 11/9/2020   NORTHLAND                         14       42.86%      64.29%      92.86%      92.86%
 11/9/2020   OHIO VALLEY                       63       39.68%      69.84%      87.30%      95.24%
 11/9/2020   OKLAHOMA                          15       46.67%      86.67%      86.67%      86.67%

 11/9/2020   PHILADELPHIA METROPO          115          63.48%      79.13%      80.87%      82.61%
 11/9/2020   PORTLAND                       79          81.01%      82.28%      91.14%      93.67%
 11/9/2020   RICHMOND                      110          60.91%      81.82%      89.09%      94.55%
 11/9/2020   RIO GRANDE                     29          41.38%      41.38%      62.07%      62.07%
 11/9/2020   SACRAMENTO                    199          90.45%      91.96%      93.47%      94.97%
 11/9/2020   SALT LAKE CITY                 75          66.67%      77.33%      81.33%      86.67%
 11/9/2020   SAN DIEGO                      98          51.02%      62.24%      89.80%      90.82%
 11/9/2020   SAN FRANCISCO                  62          85.48%      93.55%      93.55%      93.55%
 11/9/2020   SANTA ANA                      39          84.62%      87.18%      94.87%      94.87%
 11/9/2020   SEATTLE                       101          61.39%      68.32%      76.24%      79.21%
 11/9/2020   SIERRA COASTAL                 85          77.65%      85.88%      88.24%      88.24%
 11/9/2020   SOUTH FLORIDA                  30          63.33%      80.00%      83.33%      83.33%
 11/9/2020   SOUTH JERSEY                   59          52.54%      62.71%      72.88%      77.97%
 11/9/2020   SUNCOAST                       61          57.38%      72.13%      75.41%      80.33%
 11/9/2020   TENNESSEE                      34          52.94%      70.59%      82.35%      85.29%
 11/9/2020   TRIBORO                         7           0.00%       0.00%       0.00%       0.00%
 11/9/2020   WESTCHESTER                    17          47.06%      70.59%      82.35%      88.24%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 10 of 22


                                    Measured        Processing   1 Extra    2 Extra    3 Extra
                                    Volume:         Score:       Day:       Days:      Days:
                                    Inbound         Inbound      Inbound    Inbound    Inbound
Date         District               Ballots         Ballots      Ballots    Ballots    Ballots

 11/9/2020 WESTERN NEW YORK                    11       72.73%     72.73%     72.73%     72.73%

 11/9/2020   WESTERN PENNSYLVANIA              36       61.11%     69.44%     69.44%     75.00%
11/10/2020   ALABAMA                           11       27.27%     45.45%     45.45%     63.64%
11/10/2020   ALASKA                             3       66.67%     66.67%     66.67%     66.67%
11/10/2020   ALBANY                            11       54.55%     81.82%     81.82%     90.91%
11/10/2020   APPALACHIAN                        4       25.00%     25.00%     25.00%     25.00%
11/10/2020   ARIZONA                           45       64.44%     88.89%     88.89%     91.11%
11/10/2020   ARKANSAS                           3        0.00%     33.33%     33.33%     33.33%
11/10/2020   ATLANTA                           28       53.57%     71.43%     71.43%     78.57%
11/10/2020   BALTIMORE                         32       59.38%     65.63%     68.75%     71.88%
11/10/2020   BAY-VALLEY                        37       91.89%     91.89%     91.89%     91.89%
11/10/2020   CAPITAL                           31       77.42%     80.65%     87.10%     90.32%
11/10/2020   CARIBBEAN                          2        0.00%    100.00%    100.00%    100.00%
11/10/2020   CENTRAL ILLINOIS                  65       53.85%     63.08%     89.23%     95.38%

11/10/2020 CENTRAL PENNSYLVANIA                77       72.73%     76.62%     79.22%     83.12%
11/10/2020 CENTRAL PLAINS                       6       16.67%     16.67%     33.33%     50.00%
11/10/2020 CHICAGO                              2        0.00%     50.00%     50.00%     50.00%

11/10/2020 COLORADO/WYOMING                    61       13.11%     45.90%     70.49%     83.61%

11/10/2020   CONNECTICUT VALLEY                16       87.50%     93.75%     93.75%     93.75%
11/10/2020   DAKOTAS                            9       77.78%     77.78%     77.78%     77.78%
11/10/2020   DALLAS                            13       61.54%     69.23%     69.23%     69.23%
11/10/2020   DETROIT                           11       45.45%     63.64%     72.73%    100.00%
11/10/2020   FT WORTH                           1        0.00%      0.00%      0.00%      0.00%
11/10/2020   GATEWAY                           11       36.36%     45.45%     45.45%     54.55%
11/10/2020   GREATER BOSTON                    31       77.42%     77.42%     77.42%     80.65%
11/10/2020   GREATER INDIANA                    6        0.00%     33.33%     33.33%     66.67%

11/10/2020 GREATER MICHIGAN                    7        14.29%     28.57%     28.57%     28.57%

11/10/2020   GREATER S CAROLINA                51       86.27%     88.24%     92.16%     92.16%
11/10/2020   GREENSBORO                        27       48.15%     66.67%     81.48%     81.48%
11/10/2020   GULF ATLANTIC                     22       54.55%     63.64%     63.64%     63.64%
11/10/2020   HAWKEYE                            5       80.00%     80.00%     80.00%     80.00%
11/10/2020   HONOLULU                          21       33.33%     90.48%     90.48%     90.48%
11/10/2020   HOUSTON                            6       50.00%     50.00%     50.00%     50.00%
11/10/2020   KENTUCKIANA                        3       66.67%     66.67%    100.00%    100.00%
11/10/2020   LAKELAND                           6       16.67%     33.33%     50.00%     50.00%
11/10/2020   LONG ISLAND                        1      100.00%    100.00%    100.00%    100.00%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 11 of 22


                                    Measured        Processing    1 Extra     2 Extra     3 Extra
                                    Volume:         Score:        Day:        Days:       Days:
                                    Inbound         Inbound       Inbound     Inbound     Inbound
Date       District                 Ballots         Ballots       Ballots     Ballots     Ballots
11/10/2020 LOS ANGELES                         39        71.79%      74.36%      76.92%      76.92%
11/10/2020 LOUISIANA                            4        25.00%      25.00%      25.00%      50.00%
11/10/2020 MID-AMERICA                         23        73.91%      86.96%      91.30%      91.30%
11/10/2020 MID-CAROLINAS                       18        72.22%      83.33%      94.44%      94.44%
11/10/2020 MISSISSIPPI                          1      100.00%      100.00%     100.00%     100.00%
11/10/2020 NEVADA SIERRA                       11        90.91%     100.00%     100.00%     100.00%
11/10/2020 NEW YORK                            60        73.33%      86.67%      91.67%      93.33%
           NORTHERN NEW
11/10/2020 ENGLAND                              3       66.67%      66.67%      66.67%      66.67%

11/10/2020 NORTHERN NEW JERSEY                 31       80.65%      93.55%      93.55%      93.55%
11/10/2020 NORTHERN OHIO                        9       44.44%      55.56%      55.56%      55.56%

11/10/2020   NORTHERN VIRGINIA                 10       70.00%      70.00%      70.00%      70.00%
11/10/2020   NORTHLAND                          6       33.33%      50.00%      50.00%      50.00%
11/10/2020   OHIO VALLEY                       15       26.67%      53.33%      60.00%      73.33%
11/10/2020   OKLAHOMA                           3       33.33%      33.33%      33.33%      33.33%

11/10/2020   PHILADELPHIA METROPO           31          22.58%      25.81%      25.81%      25.81%
11/10/2020   PORTLAND                       22          59.09%      86.36%      90.91%      90.91%
11/10/2020   RICHMOND                       12          33.33%      83.33%      91.67%      91.67%
11/10/2020   RIO GRANDE                      4          50.00%     100.00%     100.00%     100.00%
11/10/2020   SACRAMENTO                    326          95.09%      99.39%      99.39%      99.39%
11/10/2020   SALT LAKE CITY                 25          80.00%      88.00%      96.00%      96.00%
11/10/2020   SAN DIEGO                      72          69.44%      87.50%      88.89%      88.89%
11/10/2020   SAN FRANCISCO                  36          72.22%      86.11%      86.11%      88.89%
11/10/2020   SANTA ANA                      19          73.68%      73.68%      73.68%      73.68%
11/10/2020   SEATTLE                        61          78.69%      81.97%      83.61%      86.89%
11/10/2020   SIERRA COASTAL                 47          72.34%      95.74%      95.74%      97.87%
11/10/2020   SOUTH FLORIDA                  17          52.94%      76.47%      76.47%      76.47%
11/10/2020   SOUTH JERSEY                   20          60.00%      65.00%      65.00%      65.00%
11/10/2020   SUNCOAST                       21          57.14%      71.43%      71.43%      85.71%
11/10/2020   TENNESSEE                      10          30.00%      50.00%      60.00%      60.00%
11/10/2020   TRIBORO                         3           0.00%       0.00%      33.33%      33.33%
11/10/2020   WESTCHESTER                    10          90.00%      90.00%      90.00%      90.00%

11/10/2020 WESTERN NEW YORK                    10       70.00%      70.00%      70.00%      70.00%

11/10/2020   WESTERN PENNSYLVANIA            8          50.00%      50.00%      50.00%      62.50%
11/12/2020   ALABAMA                         9          66.67%      66.67%      66.67%      66.67%
11/12/2020   ALASKA                          9          55.56%      55.56%      88.89%      88.89%
11/12/2020   ALBANY                        112          90.18%      90.18%      90.18%      90.18%
11/12/2020   APPALACHIAN                     2          50.00%      50.00%     100.00%     100.00%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 12 of 22


                                  Measured        Processing    1 Extra      2 Extra      3 Extra
                                  Volume:         Score:        Day:         Days:        Days:
                                  Inbound         Inbound       Inbound      Inbound      Inbound
Date         District             Ballots         Ballots       Ballots      Ballots      Ballots
11/12/2020   ARIZONA                         27        85.19%      92.59%       96.30%       96.30%
11/12/2020   ARKANSAS                         2      100.00%      100.00%      100.00%      100.00%
11/12/2020   ATLANTA                         67        82.09%      83.58%       89.55%       89.55%
11/12/2020   BALTIMORE                       36        69.44%      72.22%       75.00%       77.78%
11/12/2020   BAY-VALLEY                      56        73.21%      75.00%       75.00%       78.57%
11/12/2020   CAPITAL                         23        91.30%      95.65%       95.65%       95.65%
11/12/2020   CARIBBEAN                        4         0.00%        0.00%        0.00%        0.00%
11/12/2020   CENTRAL ILLINOIS                68        75.00%      75.00%       89.71%       91.18%

11/12/2020 CENTRAL PENNSYLVANIA              56       30.36%       32.14%       32.14%      32.14%
11/12/2020 CENTRAL PLAINS                    10       80.00%       80.00%       80.00%     100.00%
11/12/2020 CHICAGO                           14        0.00%        0.00%        0.00%       0.00%

11/12/2020 COLORADO/WYOMING                  46       17.39%       19.57%       23.91%       56.52%

11/12/2020   CONNECTICUT VALLEY              12      100.00%     100.00%      100.00%      100.00%
11/12/2020   DAKOTAS                         22       86.36%      86.36%       86.36%       86.36%
11/12/2020   DALLAS                          13       69.23%      76.92%       84.62%       92.31%
11/12/2020   DETROIT                         29       82.76%      82.76%       86.21%       86.21%
11/12/2020   FT WORTH                         9       44.44%      44.44%       44.44%       44.44%
11/12/2020   GATEWAY                         20       60.00%      60.00%       65.00%       65.00%
11/12/2020   GREATER BOSTON                  24       62.50%      62.50%       66.67%       75.00%
11/12/2020   GREATER INDIANA                  4       75.00%      75.00%       75.00%       75.00%

11/12/2020 GREATER MICHIGAN                  14       78.57%       78.57%       78.57%       85.71%

11/12/2020   GREATER S CAROLINA           37          89.19%      91.89%       94.59%       94.59%
11/12/2020   GREENSBORO                   23          47.83%      56.52%       65.22%       69.57%
11/12/2020   GULF ATLANTIC                21          42.86%      47.62%       57.14%       57.14%
11/12/2020   HAWKEYE                       7          71.43%      85.71%      100.00%      100.00%
11/12/2020   HONOLULU                     20          75.00%      75.00%       85.00%       85.00%
11/12/2020   HOUSTON                      11          81.82%      81.82%       81.82%       81.82%
11/12/2020   KENTUCKIANA                   2           0.00%       0.00%        0.00%        0.00%
11/12/2020   LAKELAND                      5          40.00%      40.00%       40.00%       40.00%
11/12/2020   LONG ISLAND                  12          25.00%      25.00%       25.00%       25.00%
11/12/2020   LOS ANGELES                  55          67.27%      67.27%       67.27%       67.27%
11/12/2020   LOUISIANA                     7          42.86%      42.86%       57.14%       71.43%
11/12/2020   MID-AMERICA                   7          71.43%      71.43%       85.71%       85.71%
11/12/2020   MID-CAROLINAS                23          47.83%      56.52%       60.87%       60.87%
11/12/2020   MISSISSIPPI                   3          33.33%      33.33%       33.33%       66.67%
11/12/2020   NEVADA SIERRA                18         100.00%     100.00%      100.00%      100.00%
11/12/2020   NEW YORK                    166          92.17%      93.37%       95.18%       95.78%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 13 of 22


                                    Measured        Processing   1 Extra    2 Extra    3 Extra
                                    Volume:         Score:       Day:       Days:      Days:
                                    Inbound         Inbound      Inbound    Inbound    Inbound
Date       District                 Ballots         Ballots      Ballots    Ballots    Ballots
           NORTHERN NEW
11/12/2020 ENGLAND                             10       80.00%     80.00%     80.00%     80.00%

11/12/2020 NORTHERN NEW JERSEY                 44       45.45%     47.73%     54.55%     56.82%
11/12/2020 NORTHERN OHIO                       15       60.00%     66.67%     66.67%     73.33%

11/12/2020   NORTHERN VIRGINIA                  6       83.33%     83.33%     83.33%     83.33%
11/12/2020   NORTHLAND                         14       71.43%     71.43%     85.71%     85.71%
11/12/2020   OHIO VALLEY                       14       57.14%     57.14%     57.14%     57.14%
11/12/2020   OKLAHOMA                           8       37.50%     37.50%     37.50%     37.50%

11/12/2020   PHILADELPHIA METROPO           50          64.00%     64.00%     70.00%     70.00%
11/12/2020   PORTLAND                       59          84.75%     86.44%     93.22%     96.61%
11/12/2020   RICHMOND                       24          75.00%     75.00%     83.33%     83.33%
11/12/2020   RIO GRANDE                     12          66.67%     66.67%     66.67%     66.67%
11/12/2020   SACRAMENTO                    368          48.37%     48.37%     95.38%     95.38%
11/12/2020   SALT LAKE CITY                 19          84.21%     84.21%     84.21%     89.47%
11/12/2020   SAN DIEGO                      57          80.70%     82.46%     84.21%     85.96%
11/12/2020   SAN FRANCISCO                  30          73.33%     73.33%     80.00%     80.00%
11/12/2020   SANTA ANA                      30          73.33%     80.00%     80.00%     83.33%
11/12/2020   SEATTLE                        99          86.87%     89.90%     91.92%     91.92%
11/12/2020   SIERRA COASTAL                 36          86.11%     86.11%     86.11%     88.89%
11/12/2020   SOUTH FLORIDA                  17          35.29%     47.06%     52.94%     64.71%
11/12/2020   SOUTH JERSEY                   47          68.09%     68.09%     74.47%     74.47%
11/12/2020   SUNCOAST                       22          59.09%     63.64%     77.27%     81.82%
11/12/2020   TENNESSEE                      22          36.36%     36.36%     36.36%     36.36%
11/12/2020   TRIBORO                         4           0.00%      0.00%      0.00%      0.00%
11/12/2020   WESTCHESTER                    16          31.25%     31.25%     37.50%     37.50%

11/12/2020 WESTERN NEW YORK                    14       42.86%     42.86%     42.86%     42.86%

11/12/2020   WESTERN PENNSYLVANIA              10       70.00%     70.00%     70.00%     70.00%
11/13/2020   ALABAMA                            3       66.67%     66.67%    100.00%    100.00%
11/13/2020   ALASKA                             3       66.67%    100.00%    100.00%    100.00%
11/13/2020   ALBANY                             3       66.67%     66.67%     66.67%     66.67%
11/13/2020   APPALACHIAN                        1      100.00%    100.00%    100.00%    100.00%
11/13/2020   ARIZONA                           30       93.33%     96.67%     96.67%     96.67%
11/13/2020   ARKANSAS                           1      100.00%    100.00%    100.00%    100.00%
11/13/2020   ATLANTA                           15       40.00%     80.00%     80.00%     80.00%
11/13/2020   BALTIMORE                         11       54.55%     72.73%     72.73%     72.73%
11/13/2020   BAY-VALLEY                        15       53.33%     53.33%     53.33%     53.33%
11/13/2020   CAPITAL                            8       87.50%    100.00%    100.00%    100.00%
11/13/2020   CARIBBEAN                          2      100.00%    100.00%    100.00%    100.00%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 14 of 22


                                  Measured      Processing    1 Extra     2 Extra     3 Extra
                                  Volume:       Score:        Day:        Days:       Days:
                                  Inbound       Inbound       Inbound     Inbound     Inbound
Date       District               Ballots       Ballots       Ballots     Ballots     Ballots
11/13/2020 CENTRAL ILLINOIS                  18      27.78%      77.78%      77.78%      83.33%

11/13/2020 CENTRAL PENNSYLVANIA              15     40.00%      53.33%      53.33%      53.33%
11/13/2020 CENTRAL PLAINS                     5     40.00%      60.00%      60.00%      80.00%
11/13/2020 CHICAGO                            3     33.33%      66.67%      66.67%      66.67%

11/13/2020 COLORADO/WYOMING                  16     25.00%      68.75%      68.75%      68.75%

11/13/2020   CONNECTICUT VALLEY              17     94.12%     100.00%     100.00%     100.00%
11/13/2020   DAKOTAS                          4    100.00%     100.00%     100.00%     100.00%
11/13/2020   DALLAS                           8     25.00%      50.00%      62.50%      62.50%
11/13/2020   DETROIT                          3     33.33%      66.67%      66.67%      66.67%
11/13/2020   FT WORTH                         1    100.00%     100.00%     100.00%     100.00%
11/13/2020   GATEWAY                          5     60.00%      60.00%      60.00%      60.00%
11/13/2020   GREATER BOSTON                  17     94.12%      94.12%      94.12%      94.12%
11/13/2020   GREATER INDIANA                  4     25.00%      50.00%      50.00%      50.00%

11/13/2020 GREATER MICHIGAN                   4     75.00%      75.00%      75.00%     100.00%

11/13/2020 GREATER S CAROLINA                21     76.19%      80.95%      80.95%      80.95%
11/13/2020 GREENSBORO                        11     45.45%      45.45%      54.55%      63.64%
11/13/2020 GULF ATLANTIC                      7     85.71%      85.71%      85.71%      85.71%
11/13/2020 HAWKEYE                            5     80.00%      80.00%      80.00%      80.00%
11/13/2020 HONOLULU                           8    100.00%     100.00%     100.00%     100.00%
11/13/2020 HOUSTON                            1    100.00%     100.00%     100.00%     100.00%
11/13/2020 KENTUCKIANA                        5     60.00%      60.00%      60.00%      60.00%
11/13/2020 LAKELAND                           2     50.00%      50.00%      50.00%      50.00%
11/13/2020 LONG ISLAND                        2    100.00%     100.00%     100.00%     100.00%
11/13/2020 LOS ANGELES                       41     78.05%      80.49%      80.49%      80.49%
11/13/2020 LOUISIANA                          6     33.33%      50.00%      50.00%      50.00%
11/13/2020 MID-AMERICA                       15     26.67%      60.00%      66.67%      73.33%
11/13/2020 MID-CAROLINAS                      7     42.86%      57.14%      57.14%      71.43%
11/13/2020 MISSISSIPPI                        2      0.00%       0.00%       0.00%       0.00%
11/13/2020 NEVADA SIERRA                      9     66.67%      77.78%      77.78%      88.89%
11/13/2020 NEW YORK                          51     86.27%      94.12%      94.12%      94.12%
           NORTHERN NEW
11/13/2020 ENGLAND                            3     33.33%      33.33%      33.33%      33.33%

11/13/2020 NORTHERN NEW JERSEY               14     71.43%      85.71%      85.71%      85.71%
11/13/2020 NORTHERN OHIO                      3     33.33%     100.00%     100.00%     100.00%

11/13/2020 NORTHERN VIRGINIA                  2     50.00%     100.00%     100.00%     100.00%
11/13/2020 NORTHLAND                          3     33.33%      66.67%      66.67%      66.67%
         Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 15 of 22


                                    Measured      Processing    1 Extra     2 Extra     3 Extra
                                    Volume:       Score:        Day:        Days:       Days:
                                    Inbound       Inbound       Inbound     Inbound     Inbound
Date       District                 Ballots       Ballots       Ballots     Ballots     Ballots
11/13/2020 OHIO VALLEY                         10       0.00%      50.00%      50.00%      50.00%
11/13/2020 OKLAHOMA                             4      25.00%      50.00%      50.00%      50.00%

11/13/2020   PHILADELPHIA METROPO               7     28.57%      28.57%      28.57%      28.57%
11/13/2020   PORTLAND                          12     75.00%      75.00%      75.00%      75.00%
11/13/2020   RICHMOND                           4    100.00%     100.00%     100.00%     100.00%
11/13/2020   RIO GRANDE                         7     71.43%      71.43%      71.43%      71.43%
11/13/2020   SACRAMENTO                        90     96.67%      96.67%      96.67%      96.67%
11/13/2020   SALT LAKE CITY                    10     80.00%      90.00%      90.00%      90.00%
11/13/2020   SAN DIEGO                         18     94.44%     100.00%     100.00%     100.00%
11/13/2020   SAN FRANCISCO                     13     76.92%      84.62%      84.62%      84.62%
11/13/2020   SANTA ANA                         16     81.25%      81.25%      81.25%      81.25%
11/13/2020   SEATTLE                           52     88.46%      92.31%      92.31%      92.31%
11/13/2020   SIERRA COASTAL                    19     78.95%      84.21%      84.21%      84.21%
11/13/2020   SOUTH FLORIDA                      2      0.00%     100.00%     100.00%     100.00%
11/13/2020   SOUTH JERSEY                      27     81.48%      85.19%      85.19%      85.19%
11/13/2020   SUNCOAST                          14     71.43%      71.43%      71.43%      71.43%
11/13/2020   TENNESSEE                         10     60.00%      80.00%      90.00%      90.00%
11/13/2020   TRIBORO                            2      0.00%       0.00%       0.00%       0.00%
11/13/2020   WESTCHESTER                        5     40.00%      40.00%      40.00%      40.00%

11/13/2020 WESTERN NEW YORK                     5     80.00%      80.00%      80.00%      80.00%

11/13/2020   WESTERN PENNSYLVANIA               3     66.67%      66.67%      66.67%      66.67%
11/14/2020   ALABAMA                            4     50.00%      50.00%      50.00%      50.00%
11/14/2020   ALBANY                            32    100.00%     100.00%     100.00%     100.00%
11/14/2020   APPALACHIAN                        1    100.00%     100.00%     100.00%     100.00%
11/14/2020   ARIZONA                           17     76.47%      76.47%      82.35%      82.35%
11/14/2020   ATLANTA                           16     68.75%      68.75%      68.75%      68.75%
11/14/2020   BALTIMORE                         32     87.50%      87.50%      96.88%      96.88%
11/14/2020   BAY-VALLEY                        15     93.33%      93.33%      93.33%      93.33%
11/14/2020   CAPITAL                           17     70.59%      70.59%      70.59%      76.47%
11/14/2020   CARIBBEAN                          2    100.00%     100.00%     100.00%     100.00%
11/14/2020   CENTRAL ILLINOIS                  25     68.00%      72.00%      96.00%      96.00%

11/14/2020 CENTRAL PENNSYLVANIA                15     53.33%      53.33%      53.33%      53.33%
11/14/2020 CENTRAL PLAINS                       4     75.00%      75.00%      75.00%      75.00%
11/14/2020 CHICAGO                              4     25.00%      25.00%      25.00%      25.00%

11/14/2020 COLORADO/WYOMING                    16     31.25%      37.50%      56.25%      56.25%

11/14/2020 CONNECTICUT VALLEY                  27     88.89%      88.89%     100.00%     100.00%
11/14/2020 DAKOTAS                             21     95.24%      95.24%     100.00%     100.00%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 16 of 22


                                    Measured        Processing    1 Extra     2 Extra     3 Extra
                                    Volume:         Score:        Day:        Days:       Days:
                                    Inbound         Inbound       Inbound     Inbound     Inbound
Date         District               Ballots         Ballots       Ballots     Ballots     Ballots
11/14/2020   DALLAS                             8        75.00%      87.50%      87.50%     100.00%
11/14/2020   DETROIT                           14        71.43%      71.43%      92.86%      92.86%
11/14/2020   FT WORTH                           2        50.00%     100.00%     100.00%     100.00%
11/14/2020   GATEWAY                            2        50.00%      50.00%      50.00%      50.00%
11/14/2020   GREATER BOSTON                    13        76.92%      76.92%      76.92%      76.92%
11/14/2020   GREATER INDIANA                    4        75.00%      75.00%      75.00%      75.00%

11/14/2020 GREATER MICHIGAN                     3      100.00%     100.00%     100.00%     100.00%

11/14/2020 GREATER S CAROLINA                  16     87.50%    87.50%    93.75%    93.75%
11/14/2020 GREENSBORO                           5     40.00%    40.00%    40.00%    40.00%
11/14/2020 GULF ATLANTIC                       11     72.73%    90.91%    90.91%    90.91%
11/14/2020 HAWKEYE                              5     60.00%    60.00%    60.00%    60.00%
11/14/2020 HONOLULU                             5    100.00% 100.00% 100.00% 100.00%
11/14/2020 HOUSTON                              7     28.57%    28.57%    28.57%    28.57%
11/14/2020 KENTUCKIANA                          5     80.00%    80.00%    80.00%    80.00%
11/14/2020 LAKELAND                             1    100.00% 100.00% 100.00% 100.00%
11/14/2020 LONG ISLAND                          0 N/A        N/A       N/A       N/A
11/14/2020 LOS ANGELES                         27     81.48%    81.48%    85.19%    85.19%
11/14/2020 LOUISIANA                            3    100.00% 100.00% 100.00% 100.00%
11/14/2020 MID-AMERICA                          1      0.00% 100.00% 100.00% 100.00%
11/14/2020 MID-CAROLINAS                        4     50.00%    75.00%    75.00%    75.00%
11/14/2020 MISSISSIPPI                          3    100.00% 100.00% 100.00% 100.00%
11/14/2020 NEVADA SIERRA                       14     85.71%    85.71%    85.71%    85.71%
11/14/2020 NEW YORK                            37     81.08%    89.19%    94.59%    94.59%
           NORTHERN NEW
11/14/2020 ENGLAND                              5       80.00%      80.00%      80.00%      80.00%

11/14/2020 NORTHERN NEW JERSEY                 11       81.82%      81.82%      81.82%      81.82%
11/14/2020 NORTHERN OHIO                        3       66.67%      66.67%      66.67%      66.67%

11/14/2020   NORTHERN VIRGINIA                  2      100.00%     100.00%     100.00%     100.00%
11/14/2020   NORTHLAND                          6       83.33%      83.33%      83.33%      83.33%
11/14/2020   OHIO VALLEY                       12       91.67%      91.67%      91.67%      91.67%
11/14/2020   OKLAHOMA                           3       66.67%      66.67%      66.67%      66.67%

11/14/2020   PHILADELPHIA METROPO               4       50.00%      50.00%      50.00%      50.00%
11/14/2020   PORTLAND                           9       77.78%      77.78%     100.00%     100.00%
11/14/2020   RICHMOND                           4       50.00%      50.00%      50.00%      50.00%
11/14/2020   RIO GRANDE                         2      100.00%     100.00%     100.00%     100.00%
11/14/2020   SACRAMENTO                        20      100.00%     100.00%     100.00%     100.00%
11/14/2020   SALT LAKE CITY                    10       80.00%      80.00%      90.00%      90.00%
11/14/2020   SAN DIEGO                         32       90.63%      90.63%      90.63%      90.63%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 17 of 22


                                    Measured        Processing    1 Extra      2 Extra      3 Extra
                                    Volume:         Score:        Day:         Days:        Days:
                                    Inbound         Inbound       Inbound      Inbound      Inbound
Date         District               Ballots         Ballots       Ballots      Ballots      Ballots
11/14/2020   SAN FRANCISCO                      4        50.00%      50.00%       50.00%       50.00%
11/14/2020   SANTA ANA                         15      100.00%      100.00%      100.00%      100.00%
11/14/2020   SEATTLE                           63        90.48%      90.48%       93.65%       93.65%
11/14/2020   SIERRA COASTAL                    24        95.83%      95.83%       95.83%       95.83%
11/14/2020   SOUTH FLORIDA                      4        25.00%      25.00%       75.00%       75.00%
11/14/2020   SOUTH JERSEY                      14        64.29%      64.29%       71.43%       71.43%
11/14/2020   SUNCOAST                           8        75.00%      75.00%       75.00%       75.00%
11/14/2020   TENNESSEE                         12        83.33%      83.33%       83.33%       83.33%
11/14/2020   TRIBORO                            3         0.00%        0.00%        0.00%        0.00%
11/14/2020   WESTCHESTER                       11        81.82%      81.82%       81.82%       81.82%

11/14/2020 WESTERN NEW YORK                     3      100.00%     100.00%      100.00%      100.00%

11/14/2020   WESTERN PENNSYLVANIA               4       25.00%      75.00%       75.00%       75.00%
11/16/2020   ALABAMA                            4       25.00%      25.00%       25.00%       25.00%
11/16/2020   ALASKA                             3      100.00%     100.00%      100.00%      100.00%
11/16/2020   ALBANY                            58       93.10%      93.10%       93.10%       93.10%
11/16/2020   APPALACHIAN                        4       50.00%      50.00%       50.00%       50.00%
11/16/2020   ARIZONA                           26       80.77%      80.77%       80.77%       80.77%
11/16/2020   ARKANSAS                           6       83.33%      83.33%       83.33%       83.33%
11/16/2020   ATLANTA                           27       81.48%      81.48%       81.48%       85.19%
11/16/2020   BALTIMORE                         22       45.45%      63.64%       63.64%       63.64%
11/16/2020   BAY-VALLEY                        17       70.59%      70.59%       70.59%       76.47%
11/16/2020   CAPITAL                           14       57.14%      71.43%       78.57%       85.71%
11/16/2020   CENTRAL ILLINOIS                  40       80.00%      90.00%       90.00%       92.50%

11/16/2020 CENTRAL PENNSYLVANIA                20       50.00%       60.00%       60.00%       60.00%
11/16/2020 CENTRAL PLAINS                       7       28.57%       42.86%       42.86%       42.86%
11/16/2020 CHICAGO                              4        0.00%        0.00%        0.00%        0.00%

11/16/2020 COLORADO/WYOMING                    22       54.55%       68.18%       68.18%       68.18%

11/16/2020   CONNECTICUT VALLEY                35       77.14%      77.14%       85.71%       91.43%
11/16/2020   DAKOTAS                           72       87.50%      98.61%       98.61%       98.61%
11/16/2020   DALLAS                             5       60.00%      60.00%       60.00%       80.00%
11/16/2020   DETROIT                           25       52.00%      80.00%       80.00%       84.00%
11/16/2020   FT WORTH                           2      100.00%     100.00%      100.00%      100.00%
11/16/2020   GATEWAY                            5       60.00%      60.00%       60.00%       60.00%
11/16/2020   GREATER BOSTON                    95       97.89%      97.89%       97.89%       98.95%
11/16/2020   GREATER INDIANA                    3       66.67%      66.67%       66.67%       66.67%

11/16/2020 GREATER MICHIGAN                    8        75.00%       75.00%       75.00%       75.00%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 18 of 22


                                    Measured        Processing   1 Extra    2 Extra    3 Extra
                                    Volume:         Score:       Day:       Days:      Days:
                                    Inbound         Inbound      Inbound    Inbound    Inbound
Date         District               Ballots         Ballots      Ballots    Ballots    Ballots

11/16/2020 GREATER S CAROLINA                  12       75.00%     83.33%     83.33%     83.33%
11/16/2020 GREENSBORO                          13       61.54%     76.92%     76.92%     76.92%
11/16/2020 GULF ATLANTIC                       20       65.00%     65.00%     65.00%     80.00%
11/16/2020 HAWKEYE                              1        0.00%      0.00%      0.00%      0.00%
11/16/2020 HONOLULU                             1      100.00%    100.00%    100.00%    100.00%
11/16/2020 HOUSTON                             10       50.00%     50.00%     50.00%     50.00%
11/16/2020 KENTUCKIANA                          3       33.33%     33.33%     33.33%     33.33%
11/16/2020 LAKELAND                             8       62.50%     62.50%     62.50%     62.50%
11/16/2020 LONG ISLAND                          3      100.00%    100.00%    100.00%    100.00%
11/16/2020 LOS ANGELES                         18       88.89%     88.89%     88.89%     88.89%
11/16/2020 LOUISIANA                            6       33.33%     33.33%     33.33%     33.33%
11/16/2020 MID-AMERICA                         15       26.67%     26.67%     33.33%     40.00%
11/16/2020 MID-CAROLINAS                       13       76.92%     76.92%     76.92%     76.92%
11/16/2020 MISSISSIPPI                          4       25.00%     25.00%     25.00%     25.00%
11/16/2020 NEVADA SIERRA                        9      100.00%    100.00%    100.00%    100.00%
11/16/2020 NEW YORK                            65       89.23%     90.77%     92.31%     93.85%
           NORTHERN NEW
11/16/2020 ENGLAND                              3       66.67%     66.67%     66.67%     66.67%

11/16/2020 NORTHERN NEW JERSEY                 15       73.33%     80.00%     80.00%     80.00%
11/16/2020 NORTHERN OHIO                        7      100.00%    100.00%    100.00%    100.00%

11/16/2020   NORTHERN VIRGINIA                  3       33.33%     33.33%     33.33%     33.33%
11/16/2020   NORTHLAND                         14       78.57%     85.71%     85.71%     85.71%
11/16/2020   OHIO VALLEY                        4      100.00%    100.00%    100.00%    100.00%
11/16/2020   OKLAHOMA                           3      100.00%    100.00%    100.00%    100.00%

11/16/2020   PHILADELPHIA METROPO              17       82.35%     82.35%     82.35%     82.35%
11/16/2020   PORTLAND                          12       91.67%     91.67%     91.67%     91.67%
11/16/2020   RICHMOND                          17       29.41%     47.06%     47.06%     58.82%
11/16/2020   RIO GRANDE                         6      100.00%    100.00%    100.00%    100.00%
11/16/2020   SACRAMENTO                        64       84.38%     89.06%     89.06%     89.06%
11/16/2020   SALT LAKE CITY                    16       81.25%     81.25%     81.25%     81.25%
11/16/2020   SAN DIEGO                         12       75.00%     75.00%     75.00%     75.00%
11/16/2020   SAN FRANCISCO                     35       82.86%     82.86%     82.86%     82.86%
11/16/2020   SANTA ANA                         11       72.73%     72.73%     72.73%     72.73%
11/16/2020   SEATTLE                           30       86.67%     86.67%     86.67%     86.67%
11/16/2020   SIERRA COASTAL                    23       82.61%     82.61%     82.61%     86.96%
11/16/2020   SOUTH FLORIDA                     21       80.95%     80.95%     80.95%     85.71%
11/16/2020   SOUTH JERSEY                      32       81.25%     84.38%     84.38%     84.38%
11/16/2020   SUNCOAST                          28       82.14%     82.14%     82.14%     82.14%
11/16/2020   TENNESSEE                         14       71.43%     71.43%     78.57%     85.71%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 19 of 22


                                    Measured      Processing    1 Extra      2 Extra      3 Extra
                                    Volume:       Score:        Day:         Days:        Days:
                                    Inbound       Inbound       Inbound      Inbound      Inbound
Date       District                 Ballots       Ballots       Ballots      Ballots      Ballots
11/16/2020 TRIBORO                              3       0.00%        0.00%        0.00%        0.00%
11/16/2020 WESTCHESTER                          4      75.00%      75.00%       75.00%       75.00%

11/16/2020 WESTERN NEW YORK                     8    100.00%     100.00%      100.00%      100.00%

11/16/2020   WESTERN PENNSYLVANIA               7     42.86%      57.14%       57.14%       57.14%
11/17/2020   ALABAMA                            3      0.00%      33.33%       33.33%       33.33%
11/17/2020   ALASKA                             1    100.00%     100.00%      100.00%      100.00%
11/17/2020   ALBANY                             4     75.00%     100.00%      100.00%      100.00%
11/17/2020   APPALACHIAN                        2     50.00%      50.00%       50.00%       50.00%
11/17/2020   ARIZONA                           20     85.00%      95.00%       95.00%       95.00%
11/17/2020   ARKANSAS                           3      0.00%       0.00%        0.00%       33.33%
11/17/2020   ATLANTA                            6     16.67%      33.33%       33.33%       33.33%
11/17/2020   BALTIMORE                          9     33.33%      88.89%       88.89%       88.89%
11/17/2020   BAY-VALLEY                        13     46.15%      53.85%       53.85%       53.85%
11/17/2020   CAPITAL                            5     60.00%     100.00%      100.00%      100.00%
11/17/2020   CARIBBEAN                          1      0.00%     100.00%      100.00%      100.00%
11/17/2020   CENTRAL ILLINOIS                  22     59.09%      86.36%       86.36%       86.36%

11/17/2020 CENTRAL PENNSYLVANIA                 6     50.00%      50.00%       50.00%       50.00%
11/17/2020 CENTRAL PLAINS                       1    100.00%     100.00%      100.00%      100.00%
11/17/2020 CHICAGO                              4      0.00%       0.00%        0.00%        0.00%

11/17/2020 COLORADO/WYOMING                    14     28.57%       71.43%       71.43%       71.43%

11/17/2020   CONNECTICUT VALLEY                35     97.14%      97.14%       97.14%       97.14%
11/17/2020   DAKOTAS                            7     42.86%      85.71%       85.71%       85.71%
11/17/2020   DALLAS                             6     33.33%      66.67%       66.67%       66.67%
11/17/2020   DETROIT                            4     25.00%      50.00%       50.00%       50.00%
11/17/2020   FT WORTH                           2     50.00%      50.00%       50.00%       50.00%
11/17/2020   GATEWAY                            2     50.00%      50.00%       50.00%       50.00%
11/17/2020   GREATER BOSTON                    33     93.94%     100.00%      100.00%      100.00%
11/17/2020   GREATER INDIANA                    4     25.00%      25.00%       25.00%       25.00%

11/17/2020 GREATER MICHIGAN                    2     100.00%     100.00%      100.00%      100.00%

11/17/2020   GREATER S CAROLINA                23     65.22%      73.91%       78.26%       78.26%
11/17/2020   GREENSBORO                        16     68.75%      87.50%       87.50%       93.75%
11/17/2020   GULF ATLANTIC                     12     83.33%     100.00%      100.00%      100.00%
11/17/2020   HAWKEYE                            1      0.00%       0.00%        0.00%        0.00%
11/17/2020   HONOLULU                           7     71.43%     100.00%      100.00%      100.00%
11/17/2020   HOUSTON                            1    100.00%     100.00%      100.00%      100.00%
11/17/2020   KENTUCKIANA                        2     50.00%      50.00%       50.00%       50.00%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 20 of 22


                                    Measured        Processing    1 Extra      2 Extra      3 Extra
                                    Volume:         Score:        Day:         Days:        Days:
                                    Inbound         Inbound       Inbound      Inbound      Inbound
Date       District                 Ballots         Ballots       Ballots      Ballots      Ballots
11/17/2020 LAKELAND                             4         0.00%      25.00%       25.00%       25.00%
11/17/2020 LONG ISLAND                          3        66.67%      66.67%       66.67%       66.67%
11/17/2020 LOS ANGELES                         18        61.11%      77.78%       77.78%       77.78%
11/17/2020 LOUISIANA                            5        40.00%      80.00%       80.00%       80.00%
11/17/2020 MID-AMERICA                          6        33.33%      50.00%       50.00%       50.00%
11/17/2020 MID-CAROLINAS                        4        75.00%     100.00%      100.00%      100.00%
11/17/2020 MISSISSIPPI                          2         0.00%        0.00%        0.00%        0.00%
11/17/2020 NEVADA SIERRA                        8        62.50%      62.50%       62.50%       62.50%
11/17/2020 NEW YORK                            26        69.23%      84.62%       84.62%       84.62%
           NORTHERN NEW
11/17/2020 ENGLAND                              4       50.00%       75.00%       75.00%       75.00%

11/17/2020 NORTHERN NEW JERSEY                 10       60.00%      70.00%       70.00%       70.00%
11/17/2020 NORTHERN OHIO                        2      100.00%     100.00%      100.00%      100.00%

11/17/2020   NORTHERN VIRGINIA                 10    100.00% 100.00% 100.00% 100.00%
11/17/2020   NORTHLAND                          6     16.67%    33.33%    50.00%    50.00%
11/17/2020   OHIO VALLEY                        4     75.00%    75.00%    75.00%    75.00%
11/17/2020   OKLAHOMA                           0 N/A        N/A       N/A       N/A

11/17/2020   PHILADELPHIA METROPO            7          71.43%      71.43%       71.43%       71.43%
11/17/2020   PORTLAND                        7          57.14%      71.43%      100.00%      100.00%
11/17/2020   RICHMOND                        7          57.14%      85.71%       85.71%       85.71%
11/17/2020   RIO GRANDE                      9          55.56%     100.00%      100.00%      100.00%
11/17/2020   SACRAMENTO                     52          96.15%      98.08%       98.08%       98.08%
11/17/2020   SALT LAKE CITY                  4          50.00%      75.00%       75.00%       75.00%
11/17/2020   SAN DIEGO                      17          82.35%      82.35%       82.35%       82.35%
11/17/2020   SAN FRANCISCO                   6          66.67%      66.67%       66.67%       66.67%
11/17/2020   SANTA ANA                       5          80.00%      80.00%       80.00%       80.00%
11/17/2020   SEATTLE                        19          84.21%      94.74%       94.74%       94.74%
11/17/2020   SIERRA COASTAL                 17          88.24%      94.12%       94.12%       94.12%
11/17/2020   SOUTH FLORIDA                   8          50.00%      87.50%       87.50%       87.50%
11/17/2020   SOUTH JERSEY                    6          83.33%      83.33%       83.33%       83.33%
11/17/2020   SUNCOAST                      992          99.80%      99.80%       99.80%       99.80%
11/17/2020   TENNESSEE                       7          42.86%      42.86%       57.14%       57.14%
11/17/2020   TRIBORO                         3           0.00%       0.00%        0.00%        0.00%
11/17/2020   WESTCHESTER                     4          50.00%      50.00%       50.00%       50.00%

11/17/2020 WESTERN NEW YORK                     2        0.00%        0.00%        0.00%        0.00%

11/17/2020 WESTERN PENNSYLVANIA                 2        0.00%       0.00%        0.00%        0.00%
11/18/2020 ALABAMA                              1        0.00%       0.00%        0.00%        0.00%
11/18/2020 ALASKA                               2      100.00%     100.00%      100.00%      100.00%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 21 of 22


                                  Measured        Processing    1 Extra      2 Extra      3 Extra
                                  Volume:         Score:        Day:         Days:        Days:
                                  Inbound         Inbound       Inbound      Inbound      Inbound
Date         District             Ballots         Ballots       Ballots      Ballots      Ballots
11/18/2020   ALBANY                          20        85.00%      85.00%       85.00%       85.00%
11/18/2020   APPALACHIAN                      1         0.00%        0.00%        0.00%        0.00%
11/18/2020   ARIZONA                         11      100.00%      100.00%      100.00%      100.00%
11/18/2020   ATLANTA                         12        58.33%      58.33%       75.00%       75.00%
11/18/2020   BALTIMORE                       17        82.35%      88.24%       94.12%       94.12%
11/18/2020   BAY-VALLEY                      20        90.00%      90.00%       90.00%       90.00%
11/18/2020   CAPITAL                          8        75.00%      75.00%       87.50%       87.50%
11/18/2020   CARIBBEAN                        0   N/A           N/A          N/A          N/A
11/18/2020   CENTRAL ILLINOIS                27        74.07%      77.78%       85.19%       85.19%

11/18/2020 CENTRAL PENNSYLVANIA               3        0.00%       0.00%       33.33%       33.33%
11/18/2020 CENTRAL PLAINS                     3      100.00%     100.00%      100.00%      100.00%
11/18/2020 CHICAGO                            4       25.00%      25.00%       25.00%       25.00%

11/18/2020 COLORADO/WYOMING                  14       57.14%       57.14%       71.43%       71.43%

11/18/2020   CONNECTICUT VALLEY            9          55.56%      66.67%       66.67%       66.67%
11/18/2020   DAKOTAS                      49          93.88%      93.88%      100.00%      100.00%
11/18/2020   DALLAS                        4          75.00%      75.00%      100.00%      100.00%
11/18/2020   DETROIT                      11         100.00%     100.00%      100.00%      100.00%
11/18/2020   FT WORTH                      2         100.00%     100.00%      100.00%      100.00%
11/18/2020   GATEWAY                       5          60.00%      60.00%       60.00%       60.00%
11/18/2020   GREATER BOSTON              103          97.09%      97.09%       97.09%       97.09%
11/18/2020   GREATER INDIANA               6          50.00%      50.00%       50.00%       50.00%

11/18/2020 GREATER MICHIGAN                  12       91.67%       91.67%       91.67%     100.00%

11/18/2020   GREATER S CAROLINA               4       50.00%      50.00%       75.00%       75.00%
11/18/2020   GREENSBORO                      12       33.33%      33.33%       41.67%       41.67%
11/18/2020   GULF ATLANTIC                   13       84.62%      84.62%       92.31%       92.31%
11/18/2020   HAWKEYE                          2       50.00%      50.00%       50.00%       50.00%
11/18/2020   HONOLULU                         1      100.00%     100.00%      100.00%      100.00%
11/18/2020   HOUSTON                          5       60.00%      60.00%       80.00%       80.00%
11/18/2020   KENTUCKIANA                      3        0.00%       0.00%       33.33%       33.33%
11/18/2020   LAKELAND                         3       33.33%      33.33%       33.33%       33.33%
11/18/2020   LONG ISLAND                      7       85.71%      85.71%       85.71%       85.71%
11/18/2020   LOS ANGELES                     15       93.33%      93.33%       93.33%       93.33%
11/18/2020   LOUISIANA                        1      100.00%     100.00%      100.00%      100.00%
11/18/2020   MID-AMERICA                      3       66.67%      66.67%      100.00%      100.00%
11/18/2020   MID-CAROLINAS                    9       77.78%      77.78%       88.89%       88.89%
11/18/2020   MISSISSIPPI                      7       85.71%      85.71%       85.71%       85.71%
11/18/2020   NEVADA SIERRA                    4      100.00%     100.00%      100.00%      100.00%
11/18/2020   NEW YORK                        28       92.86%      96.43%      100.00%      100.00%
        Case 1:20-cv-02405-EGS Document 117-3 Filed 11/19/20 Page 22 of 22


                                    Measured        Processing   1 Extra    2 Extra    3 Extra
                                    Volume:         Score:       Day:       Days:      Days:
                                    Inbound         Inbound      Inbound    Inbound    Inbound
Date       District                 Ballots         Ballots      Ballots    Ballots    Ballots
           NORTHERN NEW
11/18/2020 ENGLAND                              4       75.00%     75.00%     75.00%     75.00%

11/18/2020 NORTHERN NEW JERSEY                 12       91.67%     91.67%     91.67%     91.67%
11/18/2020 NORTHERN OHIO                        8       50.00%     50.00%     50.00%     50.00%

11/18/2020   NORTHERN VIRGINIA                 3        66.67%     66.67%     66.67%     66.67%
11/18/2020   NORTHLAND                         5        60.00%     60.00%     60.00%     60.00%
11/18/2020   OHIO VALLEY                       7        57.14%     57.14%     71.43%     71.43%
11/18/2020   OKLAHOMA                          1       100.00%    100.00%    100.00%    100.00%

11/18/2020   PHILADELPHIA METROPO            6          83.33%     83.33%    100.00%    100.00%
11/18/2020   PORTLAND                       11          90.91%    100.00%    100.00%    100.00%
11/18/2020   RICHMOND                        7          71.43%     71.43%     85.71%     85.71%
11/18/2020   RIO GRANDE                      5          60.00%     60.00%     60.00%     60.00%
11/18/2020   SACRAMENTO                     62          93.55%     93.55%     96.77%     96.77%
11/18/2020   SALT LAKE CITY                  8         100.00%    100.00%    100.00%    100.00%
11/18/2020   SAN DIEGO                      17          76.47%     76.47%     76.47%     76.47%
11/18/2020   SAN FRANCISCO                  34          94.12%     94.12%     97.06%     97.06%
11/18/2020   SANTA ANA                      11          90.91%     90.91%     90.91%     90.91%
11/18/2020   SEATTLE                        41          95.12%     95.12%     97.56%     97.56%
11/18/2020   SIERRA COASTAL                 29          75.86%     75.86%     75.86%     75.86%
11/18/2020   SOUTH FLORIDA                   4          75.00%     75.00%     75.00%     75.00%
11/18/2020   SOUTH JERSEY                   24          83.33%     83.33%     91.67%     91.67%
11/18/2020   SUNCOAST                      590          97.63%     97.63%     97.80%     97.80%
11/18/2020   TENNESSEE                       4          75.00%    100.00%    100.00%    100.00%
11/18/2020   TRIBORO                         2           0.00%      0.00%      0.00%      0.00%
11/18/2020   WESTCHESTER                    11         100.00%    100.00%    100.00%    100.00%

11/18/2020 WESTERN NEW YORK                    3        66.67%     66.67%     66.67%     66.67%

11/18/2020 WESTERN PENNSYLVANIA                4        50.00%     50.00%     50.00%     50.00%
